THE COURT.
The defendant was convicted in the superior court of Stanislaus County of a felony, to wit, the crime of assault with a deadly weapon.
[1] The transcript on appeal was filed in this court May 31, 1927. No brief has been filed in behalf of appellant. The cause was regularly placed on the September calendar for oral argument. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed. *Page 312